Counsel in open court conceded that on April 11, 1946, the ordinance was sustained at a special referendum election.
The only question before this court in the present appeal is whether a writ of prohibition should have been issued to prevent that special election.
That question became moot on April 11, 1946, when the special election was held, and, therefore, this appeal is dismissed on authority of Miner v. Witt, Clerk, 82 Ohio St. 237,92 N.E. 21.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 558